

117 HR 1749 IH: Reviewing Urban and Rural Adjustments to Level Hospital Expenses and Lopsided Payments Act of 2021
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1749IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mr. Keller (for himself, Mr. Kelly of Pennsylvania, Mr. Thompson of Pennsylvania, Mr. Griffith, Mr. Lucas, and Mr. Steube) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to direct the Secretary of Health and Human Services to conduct a study on potential disparities in incurred costs for rural and urban hospitals under the inpatient prospective payment system and to authorize appropriate payment adjustments.1.Short titleThis Act may be cited as the Reviewing Urban and Rural Adjustments to Level Hospital Expenses and Lopsided Payments Act of 2021 or the RURAL HELP Act of 2021.2.Study on incurred costs disparities under IPPS; authorization of payment adjustmentsSection 1886(d)(5) of the Social Security Act (42 U.S.C. 1395ww(d)(5)) is amended by adding at the end the following new subparagraph:(N)(i)Not later than 2 years after the date of the enactment of this subparagraph, the Secretary shall conduct a study to determine if, under the methodology for determining payments under paragraph (1)(A), and using both national and hospital-specific cost-to-charge ratios, costs incurred by hospitals located in rural areas by diagnosis-related group exceed those costs incurred by hospitals located in urban areas.(ii)Insofar as the Secretary determines through the study conducted under clause (i) that costs incurred by hospitals located in rural areas exceed those costs incurred by hospitals located in urban areas, the Secretary shall provide for an appropriate adjustment to payments under paragraph (1)(A) to reflect those higher costs for discharges occurring on or after October 1 of a year specified by the Secretary (but in no case later than 2 years after the date of the enactment of this subparagraph)..